EXAMINER'S AMENDMENT
Claim Objections
Claim 10 is objected to because of the following informalities: in line 2, the phrase “is capable of protecting skin and comprises” is awkward.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in lines 4-6, the comma is not the appropriate punctuation.  The punctuation should be a semicolon.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 7, the claim is missing the phrase  --and further comprises--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 8, the phrase “as well as” is not appropriate.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 8, the phrase “as well as” is not appropriate.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 9, the coordinating conjunction is missing between the last two terms of the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: in line 2, the term “a” before “total” is not the correct article.  Appropriate correction is required.
Claims 21, 22, 37 and 38 are objected to because of the following informalities: in line 1, the phrase  “present as” is not the proper phrase.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: in line 2, the term “a” is not grammatically correct.  Appropriate correction is required.
Claims 32-36 are objected to because of the following informalities: in line 2, the phrase “components (a) to (d) are present in amounts which render” is not written according to US practice.  Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections. If Applicant were to make the following amendments, then the application can be allowed.

In claim 10, at line 2, the phrase  “is capable of protecting skin and comprises” has been deleted and replaced with  --protects skin, comprising--.
In claim 10, at line 4, the term  “,” has been deleted and replaced with  --;--.
In claim 10, at line 5, the term  “,” has been deleted and replaced with  --;--.
In claim 10, at line 6, the term  “,” has been deleted and replaced with  --;--.

In claim 10, at line 8, the phrase  “as well as” has been deleted.
In claim 10, at line 9, the term  “ethylhexylglycerol” has been deleted and replaced with  -- and ethylhexylglycerol--.
In claim 18, at line 2, the term  “a total” has been deleted and replaced with  --the total--.
In claim 21, at line 1, the phrase  “present as” has been deleted and replaced with  --in the form of--.
In claim 22, at line 1, the phrase  “present as” has been deleted and replaced with  --in the form of--.
In claim 30, at line 2, the term  “a” has been deleted.

Claims 32-36 have been rewritten as:
-------------
32. The preparation of claim 10, wherein the preparation is effective in protecting epidermal stem cells 43321-P50282 against oxidative stress.  

33. The preparation of claim 10, wherein the preparation is effective in protecting dermal stem cells against UV light.  

34. The preparation of claim 10, wherein the preparation is effective in stimulating lipid synthesis in human keratinocytes.  

35. The preparation of claim 10, wherein the preparation is effective in protecting mitochondrial DNA under UV irradiation. 
 
36. The preparation of claim 10, wherein the preparation is effective in reducing or preventing skin damage by extrinsic factors.

------------------


In claim 38, at line 1, the phrase  “present as” has been deleted and replaced with  --in the form of--.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/AMY L CLARK/             Primary Examiner, Art Unit 1699